Citation Nr: 1737345	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-37 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel





INTRODUCTION

The Veteran served on active duty from December 1953 to March 1956.  He is currently incarcerated.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 2013 rating decision in which the RO denied service connection for PTSD.  In May 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.

In the October 2014 substantive appeal, the Veteran requested a Board hearing to be held at his local VA office.  In November 2014, before his requested hearing was scheduled, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

In August 2015, the Board broadened the issue on appeal to encompass any mental disability that may reasonably be encompassed by the claimed disability, the Veteran's description of his reported symptoms, and other information of record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim to the agency of original jurisdiction (AOJ) for further evidentiary development.  

As regards the matter of representation, the Board notes that the Veteran was previously represented in this appeal by an attorney affiliated with the Widener University School of Law, Veterans Law Clinic.  In November 2015, however, he appointed a new representative, Disabled American Veterans, as reflected in a VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative, executed and filed in November 2015.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further development of the claim on appeal is warranted.

The record contains various submissions from the Veteran indicating he received mental health treatment over the years at the facility where he is incarcerated.  The submissions included Authorization for Release of Information, VA 21-4142, forms reporting treatment from T. Y., Ph.D., since 2013; treatment from R. V. W., Ph.D., from 1977 to 1983; treatment from J. C. B., from 1980 to 1988; and treatment from J. H., Ph.D., from 1993 to 1999.  The record additionally includes a November 2013 letter from T. Y., a Psychology Service Specialist, identified as being the Veteran's VA PTSD group therapist at the facility where he is incarcerated.  The therapist indicated that the Veteran has received mental health treatment at the facility.

In light of this evidence, the Board remanded the Veteran's claim in August 2015, in order to obtain his treatment records from the facility where he is incarcerated.  Specifically, the Board was concerned with obtaining mental health treatment records.  While treatment records were obtained from the incarcerating facility, dated from September 2010 to February 2015, these records do not contain any mental health treatment records.  The AOJ made no further attempts to obtain the Veteran's mental health treatment records from the facility, and the record is otherwise unclear as why such records were not obtained.  

Given the  foregoing, the Board finds that a remand is required to make further attempts to obtain the Veteran's mental health treatment records from the facility where he is incarcerated.  See 38 C.F.R. § 3.159(c) (2016

Also on remand, the  AOJ should undertake appropriate action to obtain any additional relevant, private treatment records.  

The Board further notes that  the Veteran was afforded a VA PTSD examination  in February 2014.  Although the report of that examination reflects the examiner's conclusion that the Veteran did not have a mental disorder that conforms with diagnostic criteria detailed in the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5), the examiner noted later in the report that the Veteran had symptoms of anxiety and chronic sleep impairment that apply to his diagnoses.  Given this inconsistency, the AOJ should obtain from the physician who conducted the February 2014 VA PTSD examination an addendum opinion that contains a more thorough discussion regarding the etiology of the nature and etiology of the disability in question.  If the same examiner is not available, the AOJ should arrange for another appropriate mental health professional to provide an addendum opinion, based on file review.(if possible).  The AOJ should only arrange for the Veteran to undergo further VA examination, by an appropriate mental health professional, if one is e deemed necessary by the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of his service connection claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

In remanding this claim, the Board again notes that the duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such, individuals are entitled to the same care and consideration given to their fellow non-incarcerated Veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide authorization, if necessary, to obtain all outstanding records of his  mental health treatment at the  facility where he is incarcerated, to specifically include records  from T. Y., Ph.D., dated since 2013; records  from R. V. W., Ph.D., dated from 1977 to 1983; records from J. C. B., dated from 1980 to 1988; and records  from J. H., Ph.D., dated from 1993 to 1999.
 
Also request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining the evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

To comply with this directive, contact the facility where the Veteran is incarcerated, if necessary, to determine the appropriate method for obtaining the Veteran's mental health treatment records.

3.  After all records and/or responses received have been associated with the claims file, arrange to obtain from the February 2014 VA PTSD examiner an addendum opinion addressing the Veteran's mental health symptoms and diagnoses.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate mental health professional based on claims file review. (if  possible).  Only arrange for the Veteran to undergo examination, by an appropriate mental health professional, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the report should include discussion of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

After reviewing the evidence of record, to include additional evidence obtained since the February 2014 examination, the examiner should clearly identify all psychiatric disability(ies), currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved), to include any disability manifested by anxiety and sleep disturbance.

If additional evidence is obtained reflecting a diagnosis of, or treatment for, PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim, has met the diagnostic criteria for PTSD.  If the examiner determines that the Veteran does not meet the diagnostic criteria for PTSD, he or she should reconcile such conclusion with any evidence of a diagnosis of PTSD noted in the evidence of record, and, if deemed not valid, explain why. 

If a diagnosis of PTSD is deemed appropriate, the examiner should, (a) clearly identify the stressor(s) underlying the diagnosis, to include discussion of whether any stressor reported by the Veteran is sufficient to support such a diagnosis; and (b) fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.

With respect to any diagnosed psychiatric disability(ies) other than PTSD-to include any such disability manifested by anxiety and sleep disturbance-for each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during active service; or (b) is otherwise medically-related to the Veteran's active service.  

In rendering the requested opinions, the examiner must specifically review the Veteran's service personnel records and comment on whether his noted instances of misconduct, resulting in incarceration during service and in court martial, are indicative of any psychiatric disability.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim of entitlement to service connection for a psychiatric disability in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

